Title: To James Madison from George Joy, 29 May 1822
From: Joy, George
To: Madison, James


                
                    Dear sir,
                    London 29th May 1822.
                
                I left town before it was known what Letter Bags might float ashore from the Albion; some having found their way at intervals to London. On my return Mr Rush has informed me that he has every reason to suppose there were Despatches on board her for him; and as two regular Ships have since arrived, I send this merely to apprize you that anything you may have favored me with by that Conveyance is irrevocable gone, and pray you in such case to repeat at your earliest leisure any advices you may have sent me by that Ship—remaining in haste, very truly and faithfully Dear sir, Your most obedt servt.
                
                    G. Joy
                
            